     Case 2:20-cv-00517-JTM-DMD Document 116-2 Filed 07/09/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA
__________________________________________
                                           )
 JERRY ROGERS, JR.,                        )
                                           )
                  Plaintiff                )
      v.                                   ) Case No. 2:20-cv-00517
                                           )
 SHERIFF RANDY SMITH, DANNY                )
 CULPEPER, and KEITH CANIZARO,             )
                                           )
                 Defendants                )


           PLAINTIFF’S REPLY MEMORANDUM IN SUPPORT OF
  MOTION FOR ENTRY OF A PRIVACY ACT PROTECTIVE ORDER (R. DOC. 105)

        In response to Defendants’ Opposition to Plaintiff’s Motion for Entry of a Privacy Act

Protective Order (R. Doc. 115), Plaintiff Jerry Rogers provides this Reply Memorandum to clarify

inaccuracies.

        First, Defendants argue Plaintiff “seeks to bypass those [Privacy Act] protections through

the use of a protective order.” This is not a “bypass” of the Privacy Act. This is an invocation of a

right under the Privacy Act to access evidence that is directly relevant to this litigation. The Privacy

Act specifically contemplates the issuance of protective order in this circumstance – for purposes

of litigation. 5 U.S.C.§ 552a(b)(11); R. Doc. 105-2.

        Next, Defendants misrepresent Plaintiff’s request as a request “to reveal one name in two

paragraphs.” In the subject motion, Plaintiff provided this court with one example to demonstrate

how the names of witnesses relevant to this litigation are redacted. To clarify any confusion

Defendants have created, the full public record version of the FBI Case File is attached as Exhibit

1. Per the public FBI Case File, the file contains the record of an investigation, “for evidence of a

criminal conspiracy conducted by the above-mentioned STPSO members, and/or others to deprive
     Case 2:20-cv-00517-JTM-DMD Document 116-2 Filed 07/09/21 Page 2 of 4




ROGERS of his constitutionally protected civil rights.”1 Thus, the 90-pages of the FBI Case File

each contain evidence that is directly relevant to Jerry Rogers’ claims in this lawsuit. The

information is necessary for Plaintiff to question witnesses, refresh recollection, or to impeach

them in their depositions or at trial.

        Notably, Defendants’ own Opposition contains an example of how they abuse the Privacy

Act to conceal relevant evidence of their conduct and misrepresent the facts of this case.

Defendants claim, “one judge has already found probable cause for Plaintiff’s arrest.” R. Doc. 115,

p. 4.2 The FBI Case File provides context – specifically that the FBI interviewed the judge, who

explained that he had subsequently discovered the criminal defamation statute to be

unconstitutional, and said that “if a law enforcement officer knew Criminal Defamation had been

found unconstitutional the law enforcement officer should not submit affidavits or seek a warrant

for a person’s arrest.”3

        Lastly, Defendants rely on Gutierrez v. Benavides, 2013 U.S. Dist. LEXIS 91490 at *9-10

(S.D. Tex. 06/11/13) for the proposition that they have some privacy interest in the Unredacted

FBI Case File. Defendants neglect to mention that the court in Guiterrez, citing extensive Fifth

Circuit jurisprudence, granted the Plaintiff’s motion to compel the United States defendants to

produce government records, and required the parties to fashion an appropriate confidentiality

agreement. The court provided some guidance on what privacy interests are and are not worthy of

protection. The excerpts below include underlined portions of the court’s opinion, which

Defendants excluded in their Opposition. These portions suggest that any privacy interest of



1 Unclassified FBI Case File: St. Tammany Parish Sheriff’s Office; Victim – Jerry Hamilton Rogers; Conspiracy
Against Rights, attached as Exhibit 1, pp. 3-4.
2
  Defendants fail to mention that they concealed information from that judge in order to mislead him into finding
said “probable cause.” Additionally, on motion for preliminary examination in Jerry Rogers’ criminal case, Judge
Scott Gardner found there was no probable cause for Roger’s arrest. R. Doc. 1, ¶ 27.
3
  Exhibit 1, p. 53.


                                                         2
    Case 2:20-cv-00517-JTM-DMD Document 116-2 Filed 07/09/21 Page 3 of 4




Defendants and other public officials identified in the FBI Case File is vastly outweighed by

Plaintiff’s interest in this lawsuit and the public interest in the freedom of information:

        As indicated above, in determining whether to grant a protective order, the court must
       balance the requesting party's need for the information against the injury that might result
       if uncontrolled disclosure is compelled. See id. at 787. Through this balancing process,
       courts should afford due weight to the affected party's privacy interests. See id. (citing
       Seattle Times Co. v. Rhinehart, 467 U.S. 20, 34-36, 104 S.Ct. 2199, 81 L.Ed.2d 17 (1984)).
       Protective orders are intended to protect these privacy interests and prevent the infliction
       of unnecessary or serious pain on parties entitled to such protection. Id. Significantly
       though, " privacy interests are diminished when the party seeking protection is a public
       person subject to legitimate public scrutiny," as the public has a substantial interest in the
       integrity, or lack thereof, of those who serve in public office. Id. In this vein, courts should
       consider for what purpose the information is being sought--if the case involves matters of
       legitimate public concern or issues relating to public health or safety, those are factors
       weighing against a protective order. Id. at 787-88; see also Morrow v. City of Tenaha, No.
       2-08-cv-288-TJW, 2010 WL 3927969, at *4 (E.D. Tex. Oct. 5, 2010) (" Courts are
       especially unwilling to issue a protective order merely to spare the defendant
       embarrassment where, as here, the defendants are public officials and the issues in the case
       are matters of public concern." ).
       …

       The Pansy court emphasized that " a strong presumption against entering or maintaining
       confidentiality orders strikes the appropriate balance by recognizing the enduring beliefs
       underlying freedom of information laws: that an informed public is desirable, that access
       to information prevents governmental abuse and helps secure freedom, and that, ultimately,
       [the] government must answer to its citizens." 23 F.3d at 792. It would appear then that the
       public's interest in " records indicating official misconduct, abuse of power, or
       constitutional violations by Defendants" is particularly legitimate and important, while
       Defendants privacy interest in these records is diminished because of their status as public
       officials. Such documents should therefore be made available to Plaintiffs without
       restriction.

       Nevertheless, Plaintiff has worked with the Department of Justice to fashion a protective

order. The Department of Justice has approved the proposed order. The proposed Privacy Act

Protective Order is more restrictive than what the court in Guiterrez suggested. Accordingly

Plaintiff respectfully requests this Honorable Court accept his Reply Memorandum in Support of

Plaintiff’s Motion for Entry of a Privacy Act Protective Order, and issue the proposed Privacy Act

Protective Order and grant such other relief as it deems just and proper under the premises.




                                                  3
Case 2:20-cv-00517-JTM-DMD Document 116-2 Filed 07/09/21 Page 4 of 4




                               Respectfully Submitted:

                               MOST & ASSOCIATES

                               /s/ Hope A. Phelps
                               HOPE PHELPS (La. Bar No. 37259)
                               WILLIAM MOST (La. Bar No. 36914)
                               DAVID LANSER (La. Bar No. 37764)
                               201 St. Charles Ave., Ste. 114, # 101
                               New Orleans, LA 70170
                               T: (504) 256-4615
                               Email: hopeaphelps@outlook.com
                               Counsel for Plaintiff, Jerry Rogers, Jr.




                                  4
